DETAILED ACTION
This is in response to the amendment filed on 7/22/21 in which Claim 19 has been newly added, Claims 2 and 5 have been canceled and Claims 11-16 have been withdrawn.

Election/Restrictions
Claims 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/18.  Accordingly, Claims 14-16 have been cancelled.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 11-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because Claims 11-13 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement for Claims 11-13 as set forth in the Office action mailed on 11/15/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-13 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Gordon (US 4,617,557) discloses a signal processing device (10 of Fig 1 electronic circuitry within housing ; Col 3, lines 43-44) comprising: a scanner (42 of Fig 7); a memory (46 of Fig 7) that stores the information for causing the scanner to function as a detection unit that transmits a signal to one or more signal lines (2, 8 of Fig 1) formed of a breakable material (Col 5 Lines 1-3) in such a manner that the signal passes through regions (4 of Fig 1; Col 3, lines 23-25) corresponding to one or more respective container portions of a package (a blister package; Col 3, lines 15-19) for containing articles (tablets, capsules), and detects seal breakage of each container portion (Col 4, lines 47-51) on the basis of whether the transmitted signal returns via 
Niemiec et al. (Niemiec; 2003/0063524) discloses a system including a portable medication monitor used in association with an instrumented medication package to provide intake data acquisition and patient support functions. The system may further be connected to a computer or computer network allowing information distribution between the medication monitor and third parties, such as physicians or pharmacists.  Niemiec discloses a processor ([0027], 126 of Fig 1).
Lev et al. (Lev; US 2009/0189765)  teaches an apparatus for deterring theft of a device. The apparatus comprises of a retaining member that creates a closed loop circuit; and a coupling connector protruding from the retaining member for coupling a data port of the electronic device. The data port may be configured with a general purpose input/output (GPIO) controller communicatively coupled to a component of electronic device such as a basic input/output system (BIOS), to monitor for the presence of the electrical signal transmitted along embedded electrical wire. Lev teaches the processor is further configured to determine that the transmitted signal returns by checking a status of a general purpose input/output (GPIO) of the processor ([0013], [0021]).
Hanpeter et al. (Hanpeter; 4,616,316) discloses a medication compliance monitoring device having conductive traces upon a frangible backing of a medication compartment that emits a pulse signal having a predetermined pulse width (Col 5 Lines 13-31).
While Gordon, Niemiec, Lev and Hanpeter disclose different circuit arrangements for monitoring the interruption of signals, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a first signal comprises a pulse signal having a predetermined pulse width, the predetermined pulse width being determined according to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685